 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINGO L. CLEVELAND, SR.,                       No. 2:16-cv-02308 MCE AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    JANSSEN PHARMACEUTICALS,
15                       Defendant.
16

17          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 18, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within twenty-one days. ECF. NO. 111. On

22   January 13, 2020, plaintiff filed objections to the findings and recommendations. ECF No. 114.

23   On January 22, 2020, defendant filed a response to the objections. ECF No. 116.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28          Accordingly, IT IS HEREBY ORDERED that:
                                                       1
 1          1. The findings and recommendations filed November 18, 2019, are adopted in full; and

 2          2. Defendant’s motion for summary judgment (ECF No. 93) is GRANTED, judgment is

 3   entered in favor of the defendant, and this case is CLOSED.

 4          IT IS SO ORDERED.

 5   Dated: March 10, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
